Title: To Alexander Hamilton from Edward Carrington, 26 April 1793
From: Carrington, Edward
To: Hamilton, Alexander


Richmond Apl. 26. 1793
My dear Sir,
I am favored with your[s] of the 10th. Instant. Your determination to persevere with patience in your labors to establish a permanent and successful system of Revenue & credit for the United States, must give satisfaction to all who feel that these are the only supports of public safety and private prosperity. I am well assured that, in private life, you experienced pecuniary advantages, and personal ease, both of body & mind, not to be found in your present office, even were all hands to Unite for your assistance; great indeed then must be your sacrifices when, instead of this generous assistance, you are beset with numerous hostilities.
To your enquiries concerning the public mind in Virginia in regard to the events which are happening in Europe, I will give the most satisfactory answers I can; it is not however unknown to you, that upon things so remote, but few are heard actually to speak, and these generally take the liberty to affix the name of the people to their own suggestions. The truth is, that the great body of the people desire nothing that will interrupt the freedom, peace, and happiness, they now enjoy. With regard to the Cause of France, I believe the general wish is, for its success. My own sentiments are in favor of such reforms in most of the Governments in Europe, & indeed in the World, as will give to the human race the most Free Goverments it can enjoy. The experiments in France have not however, been very flattering. This applies to your first question.
As to the second. I believe the decapitation of the King is pretty generally considered as an Act of unprincipled Cruelty, dictated by neither justice nor policy. In my own mind, it was an horrible transaction in every view, and, to an American who can even yeild to its propriety, it ought to be felt as a truly sorrowful event.
As to the third. I have no doubt, that the sense of this Country is for a perfect neutrality, if it can possibly be had. My own sentiments are, that the French, from having commenced one of the noblest causes that ever presented itself in any country, have lost themselves in the wildest quixotism: my wish is, that they may recover their reason, and establish for themselves a good government, leaving other Countries to judge for themselves. If they will do this, they need not fear the combinations of their Enemies.
As to the 4th. & 5th. So far as I have heard observations upon the subject of the Treaty between France & America, it appears to be considered that no alteration in the Government of either Country, changes the obligations of preexisting Treaties; at the same time, it is generally held, that, should we in consequence of Treaty, be bound to take any other than a Neutral station in the business of France, it will be an unfortunate circumstance, as we could do them no real service, and would involve ourselves in distress. I have no doubt of its being the general opinion, that if we, of right, have an option, the most perfect neutrality ought to be observed. We have in this, as there are, no doubt, in every State, some characters to whom any thing but quiet would be agreeable—this, however, is not the case with the great body of our fellow Citizens, and the few who are desirous of new adventures, will, doubtless, have the consent of their Countrymen to go to France in quest of them. My own sentiments on these two questions are, that, in determining what is to be done in regard to the Treaty, several considerations present themselves. 1st. its applicability to the present State of the parties. 2dly. the reasonableness of calling, on the part of the French, for a performance of it, on ours, in reference to the original motives for entering into it. 3dly. the probable consequences to both parties from an attempt to fulfil the required service. The first consideration I shall leave to those well versed in the Laws of Nations; and, perhaps, the sentiments of the people in the Islands concerned, may claim some regard in the determination. If they are desirous of adhering to the old government, it may not be an insupportable opinion, that theirs is the claim upon us for the guarantee promised in the Treaty. Upon the principles of liberty and equality, it would seem that this distinct part of the old Kingdom, should have a free choice upon the subject of the Revolution. The american Confederacy, as well as I recollect, demanded not the co-operation of Georgia until she, sometime after the commencement of our opposition to Britain, voluntarily joined her Sister Colonies; nor did we during the War, claim the allegiance of Canada: and our connection with these colonies in a common subjection under the British Monarchy, was as compleat, and, locally, more so, than France and the French Islands under the French Monarchy. To this it may with some pluasibility be said, that the american case was not a Revolution of the national supreme power, but only a separation of a part from it, and therefore not applicable in the present instance; granting this, we have a more recent one which, the principle of this objection, renders certainly applicable in our late change of government, when a sufficient number of States had adopted the new form to give it effect, the constituted power did not claim right of government over the two non-adopting States, until they, voluntarily, reconsidered the subject and adopted. There can be no doubt but, that at the time of this event, we were an entire Nation, bound together under one government, and that the change was a Revolution of the national supreme power, as compleatly as that which has taken place in France. I should suppose that, should these Islands elect to place themselves in a situation independent of the French Republic, or even to place themselves under the protection of any other power, such election would be in perfect consistency with the avowed principles of that Republic, & when we consider the actual situation of the Islanders, as well in regard to the nature of their property, as their dependence upon foreign protection, it is highly probable that, if they be taken by any of the maritime powers now combined against the French, the event will be a consequence of their desiring it. Upon the 2d. consideration, it must be concluded, that each of the contracting parties had regard to the extent of its engagement, and relied as much on mutual good faith in reasonable constructions of, as compliances with the stipulations contained in the Treaty; and it would seem that, upon either involving itself in War by voluntary acts, which thing cannot be supposed to have been contemplated at the time of Contract, there can be no equitable claim upon the other for performance. Could it be, at the time of the Treaty, in the contemplation of the United States that a revolution, such as has happened in France was possible, and that the new power, before organizing itself upon a rational form, would be crusading it after the liberties of other countries, and by that means arising all Europe against it? Had they foreseen that such was to be the state of French affairs, would they have bound themselves to guarantee the Islands under the consequent Wars? I presume that had the United States at any time after the peace thought proper to attempt the freeing of Canada from Britain, or the Spanish Colonies from Spain, neither the King, nor even the Republic of France, would have thought we had a reasonable claim upon that Nation for a participation in the war on accounts of her having, in general terms, guaranteed our “liberty and independence as well in government as Commerce.” Upon the third consideration, could our attempting a compliance with the Treaty produce good to the French Cause? We have not, nor had ever, at the time of the contract, a Navy, the only means by which the Islands can be protected against naval powers; we could, therefore, give no immediate defence in that quarter. We might attack Canada, and, upon the same principle, the Spanish Colonies also; but any offensive operation, would, at once, involve us in war with them, and all the combined powers; this must, inevitably, interrupt our Trade, which neither America nor France is in a situation to protect, and prevent those supplies of provisions, now sent to Europe, of which France is in greater need than any of her Enemies. This consequence would follow, although even should no part of the Forces destined to act against the Republic, be diverted to Act in America; and, should such deversion take place, the scenes here would be so considerable as to interrupt our agriculture, and abridge, if not totally, prevent, a surplussage of provisions for exportation. These would undoubtedly be the consequences to France from any attempt on our part to assist her as an ally, and, it does appear to me, that her true policy, if she can be in temper to reflect on it, is, to be vigilant in keeping the United States clear of the War, leaving them to enjoy of the Mare liberum as fully as possible. This is the only Country from which she can expect supplies of provisions, and if we can retain the free use of the seas, she will be more certain of receiving them in the course of Trade, than by a feeble attempt of government to supply her against the fleets of her Enemies. The consequences to the United States, from an attempt to comply with the Treaty, need not be mentioned; they must be evident to all who will think at all on the subject; nor will any one, whose happiness is connected with that of his Country, be willing to encounter them, but under the pressure of inevitable necessity. This, I am inclined to think, will not occur, if we are wise. The Inhabitants of the United States ought to rejoice, that, being no longer adventurers for their own liberties, they are too remote from the Countries which have the desperate game yet to play, to be brought into hazard with them.

In answer to your 6th. question, I suppose the Embassador from the French Republic, might be received in form without the least impropriety upon the ground of neutrality. He comes from the prevailing Authority of the nation, and it would seem, that any government refusing a reception, would manifest more than a spirit of neutrality. The Conduct of England on this point was followed by effective measures against the Republic. The expediency of a reception in form, I have no doubt of, upon more considerations than the mere propriety of it. It will prevent many cavils against our Administration. It is proper for me to inform you, that we have amongst us, those who are preparing the people for such an event as a refusal, under the old Story of an Eastern influence in favor of Monarchy in America, and, consequently, unfriendly to the liberties of France. You will readily perceive that the motive for this, arises less from a zeal in the cause of France, than a desire to destroy the confidence of the people in their own Government.
I would be for receiving an Embassador from the French Republic, and from any other of the beligerent powers, but would be publicly explicit, as to a perfect neutrality. The French, I suppose, have a good pretext for business with us, not connected with a participation in the War. The Debt, which it appears to be understood, ought to be paid to the existing Authority is certainly no unimportant ground of intercourse.
The only chance, that I can now perceive, for the United States being lugged into the War is, that great Britain may attempt to restrain, by force, the passage of their ships into the French Ports with provisions, and our feeling it necessary, for the public honor, to resent the injury. Should such a circumstance happen, we shall, I suppose, have a delicate, and, perhaps, difficult, part to act. I cannot however be very apprehensive of our being brought into the difficulty, if we, evidently, preserve a neutrality. If we leave our Trade open to all Countries, and our Citizens free to visit all ports, I see not how Great Britain can have a pretext to meddle with our vessels going into France, unless laden with what are called contraband articles, or approaching places beseiged &c. Some of our hotheads throw out opinions that we should attempt, by an order of Government, an exclusive exportation to France; these however are few and contemptible. The nation that would attempt this, without even one armed ship, and in behalf of a nation too, whose naval force is impaired, and far inferior to that of her Enemies, would indeed entitle itself to the ridicule of the whole world. It is certain that France could derive no benefit from such an attempt, which she may not secure without our infringing the rights of neutrality. Having no navy, we must rely altogether, in the effort, upon her Convoys; and if these could cover our trading ships, their own might, under the same convoys, pass safely home with the provisions purchased in our ports.
I have, my dear Sir, complied with your request in giving the result of my observations and reflections upon the present very important crisis, and have indeavored to render them worth your trouble in asking for them. Your own judgement will direct you how far to rely upon their accuracy. With every sentiment of private friendship, and the fullest confidence in your public administration,
I am your afft. Hl. sr.
Ed. Carrington
Alexander Hamilton Esq
